DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al. (US 2014/0210947 A1).
	Regarding Claim 16, Finn teaches the limitations of Claim 16 which state
	a server to store a three-dimensional project model (Finn: Para 0061-0062 via storing a data file that includes the supplemental digital model and the relation data between the supplemental digital model and the selected digital marker and the data file can be stored in the data storage 126 of the server computer 120 and/or stored in a third party site (e.g., an AR software server); 

the instructions comprising an application to execute on the tracker device, the application configured to 
	receive the project model from the server (Finn: Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the digital marker and relation data between the supplemental digital model and the digital marker), 
	retrieve the project model downloaded to the memory (Finn: Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the digital marker and relation data between the supplemental digital model and the digital marker), 
	display the project model on the display (Finn: Para 0070 via providing, on the display screen of the mobile device 140, an augmented reality image comprising a real view of the physical structure in the real environment seen through the camera 141, overlaid with the supplemental digital model), 
	interact with the project model (Finn: Para 0071 via using the mobile device, a user can walk around the project site and view the augmented reality image from 
	and a physical marker including a graphical code, the graphical code to uniquely identify the physical marker (Finn: Para 0038 via a marker can have a two or three dimensional image or a graphic design with marking elements with a unique pattern that can be detected and decoded by the mobile device 140. For example, a marker can include a QR code, a UPC code, a bar code, a painting, a photograph, or any other suitable images. A physical marker that corresponds to a digital marker has the same marking elements as the digital marker), 
	the application to synchronize the project model with a location of the physical marker such that the project model is displayed with reference to the location (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	

	wherein the tracker device comprises a camera to capture an image of the physical marker at the location (Finn: Para 0039 via the mobile device 140 which can be used to capture an image of the physical marker 103 and to view an augmented reality image. Examples of the mobile device 140 include any handheld computing device, such as a smartphone, a tablet computer, a gaming device, or a wearable device, such as glasses, or a combination thereof. As shown in FIG. 1, the mobile device 140 has a number of components, including a camera).
	Regarding Claim 18, Finn teaches the limitation of Claim 18 which states
	wherein the application displays the project model in an augmented reality mode (Finn: Para 0070 via the display screen of the mobile device 140, an augmented reality image comprising a real view of the physical structure in the real environment seen through the camera 141, overlaid with the supplemental digital model representing the unbuilt element).
	Regarding Claim 19, Finn teaches the limitation of Claim 19 which states
	comprising an augmented reality marker placed in the project model, wherein the augmented reality marker is used to synchronize the project model with the physical marker (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	Regarding Claim 20, Finn teaches the limitation of Claim 20 which states
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2014/0210947 A1) in view of Shear et al. (US 2012/0116728 A1).
	Regarding Claim 1, Finn teaches the limitations of Claim 1 which states
	 combining a project model for the construction project with at least one augmented reality marker (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device);
	downloading the combined project model to a tracker device over a network (Finn: Fig 1 and Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the digital marker and relation data between the supplemental digital model and the digital marker); 
	synchronizing the combined project model with a physical location at the project site using the at least one augmented reality marker (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device); 

	However, Finn does not explicitly disclose the limitation of Claim 1 which states selecting a system from the construction project within the combined project model; and updating a status for an element within the system using the combined project model.
	Shear though, with the teachings of Finn, teaches of
	selecting a system from the construction project within the combined project model (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of device 132 of FIG. 2. The display area illustrates a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts); and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn with the teachings of Shear in order to have selecting a system from the construction project within the combined project model; and updating a status for an element within the system using the combined project model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Finn/Shear teaches the limitation of Claim 2 which states
	inputting information for the construction project onto the tracker device (Shear: Para 0100, 0109 via via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen).

	further comprising filtering the project model (Shear: Para 0076 via the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts).
	Regarding Claim 4, the combination of Finn/Shear teaches the limitation of Claim 4 which states
	wherein the synchronizing includes synchronizing the at least one augmented reality marker with a physical marker at the project site (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	Regarding Claim 5, the combination of Finn/Shear teaches the limitation of Claim 5 which states
	further comprising capturing an image of the physical marker using the tracker device (Finn: Para 0039 via the mobile device 140 which can be used to capture an image of the physical marker 103 and to view an augmented reality image. Examples of the mobile device 140 include any handheld computing device, such as a smartphone, a tablet computer, a gaming device, or a wearable device, 
	Regarding Claim 6, the combination of Finn/Shear teaches the limitation of Claim 6 which states
	further comprising determining information about the physical marker from the image (Finn: Para 0081 via the augmented reality image 950 includes the physical wall 920 and the physical marker 930 seen through the camera of the mobile device. When the camera of the mobile device captures an image of the physical marker 930, the mobile device decodes the digital marker 930 and retrieves a data file associated with a digital marker 910 which corresponds to the physical marker 930. The data file includes the supplemental digital model 902 and relation data. When the supplemental digital model 902 is retrieved from the data storage, the supplemental digital model 902 is scaled, positioned, and oriented according to the size, position, and orientation of the physical marker 930 attached to the wall).
	Regarding Claim 7, the combination of Finn/Shear teaches the limitation of Claim 7 which states
	further comprising selecting the element using a tool to interact with the combined project model displayed on the tracker device (Shear: Para 0076 via a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable 
	Regarding Claim 8, the combination of Finn/Shear teaches the limitation of Claim 8 which states
	wherein the status includes installed or not installed (Shear: Para 0100, 0109 via via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen. Status can be updated by plant engineer).
	Regarding Claim 9, the combination of Finn/Shear teaches the limitation of Claim 9 which states
	further comprising storing the combined project model at a server accessible over the network (Finn: Para 0061-0062 via storing a data file that includes the supplemental digital model and the relation data between the supplemental digital model and the selected digital marker and the data file can be stored in the data storage 126 of the server computer 120 and/or stored in a third party site (e.g., an AR software server).
	Regarding Claim 10, Finn teaches the limitations of Claim 10 which state
	opening a project model using an application on a tracker device, wherein the tracker device is a mobile device connected to a network (Finn: Fig 1 and Para 
	synchronizing the project model using an augmented reality marker within the project model with a physical marker at a location (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device);
	displaying a three-dimensional representation of the system on the tracker device with reference to the location (Finn: Para 0070 via on the display screen of the mobile device 140, an augmented reality image comprising a real view of the physical structure in the real environment seen through the camera 141, overlaid with the supplemental digital model representing the unbuilt element);
	However, Finn does not explicitly disclose the limitations of Claim 10 which state selecting a system having a plurality of elements within the project model; selecting a status for at least one element of the plurality of elements using the three- dimensional representation of the system.
	Shear though, with the teachings of Finn, teaches of
	selecting a system having a plurality of elements within the project model (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of 
	selecting a status for at least one element of the plurality of elements using the three- dimensional representation of the system (Shear: Para 0100, 0109 via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn with the teachings of Shear in order to have selecting a system having a plurality of elements within the project model; selecting a status for at least one element of the plurality of elements using the three- dimensional representation of the system. The motivations behind this being the teachings, suggestions, and motivations in this 
	Regarding Claim 11, the combination of Finn/Shear teaches the limitation of Claim 11 which states
	further comprising downloading the project model from a server over the network (Finn: Fig 1 and Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the digital marker and relation data between the supplemental digital model and the digital marker).
	Regarding Claim 12, the combination of Finn/Shear teaches the limitation of Claim 12 which states
	further comprising inputting the augmented reality marker into the project model (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	Regarding Claim 13, the combination of Finn/Shear teaches the limitation of Claim 13 which states
	wherein the project model is a three-dimensional computer aided design (CAD) model (Finn: Para 0004, 0068 via the captured image of the physical marker is analyzed, using a processor, to determine a 3D digital model of the unbuilt element portion ("supplemental digital model") associated with the marker. As discussed above, each marker includes marking elements with a unique pattern 
	Regarding Claim 15, the combination of Finn/Shear teaches the limitation of Claim 15 which states
	further comprising selecting the at least one element displayed on the tracker device using a tool supported by the application (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of device 132 of FIG. 2. The display area illustrates a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2014/0210947 A1) in view of Shear et al. (US 2012/0116728 A1) further in view of Song (US 2006/0044307 A1).
Regarding Claim 14, while Finn/Shear teaches the limitations of Claim 10, it does not explicitly disclose the limitation of Claim 14 which states further comprising updating a completion percentage of the system based on the status.
	Song though, with the teachings of Finn/Shear, teaches of
	further comprising updating a completion percentage of the system based on the status (Song: Para 0712 and 0717 via in a 3D model, the percentage completed can be expressed in changes in object scale. Using ghost images, the 3D objects representing the as-built model and percentage of completed are superimposed. Because the user can control the opacity of each object group, as-built model and scaled model, they can visually compare the plan and actual progress. As is shown in FIG. 82, the model displaying the actual progress can change its scale depending on the input percentage of completion. If 50 percent is completed, the relevant 3D object is scaled down by 50 percent and superimposed with the as-built (100% in size), making it easy to see the progress. Along with such ghost effects, the CPI/SPI index value is simultaneously expressed in color on the object surface, allowing identification of both progress and performance in each part of the construction. Further filling up the percentage of completion in solid color from the center point of the 3D object towards the xyz direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn/Shear with the teachings of Song in order to have further comprising updating a completion percentage of the system based on the status. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bontinck BE 1025037 B1 Method for generating measurement state for construction project, involves providing design data that has digital representation of geometric parameter of construction project, where design data has digital representation of material
Petterson US 2016/0224927 A1 WORK INFORMATION MODELLING
Schuster US 2018/0336732 A1 AUGMENTED REALITY TASK IDENTIFICATION AND ASSISTANCE IN CONSTRUCTION, REMODELING, AND MANUFACTURING
Jung et al. 2019/0095712 A1 METHOD AND DEVICE FOR PROVIDING AUGMENTED REALITY SERVICE
Weller et al. US 2012/0327117 A1 DIGITALLY ENCODED MARKER-BASED AUGMENTED REALITY (AR)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623